Case 1:19-cv-01476-DLF Document 1-2 Filed 05/21/19 Page 1 of 3




                   Exhibit B
                  Case 1:19-cv-01476-DLF Document 1-2 Filed 05/21/19 Page 2 of 3




                            COMMONWEALTH of VIRGINIA
Edward J. Ungvarsky                                                                                Tel. (703) 875-0103
  Capital Defender                  CAPITAL DEFENDER UNIT NORTHERN                                 Fax (703) 875-0115

                                             VIRGINIA REGION
                                     2300 CLARENDON BLVD. SUITE 201B
                                           ARLINGTON, VA 22201

       July 15, 2016

       VIA U.S. Mail
       Director, Office of Information Policy (OIP)
       United States Department of Justice
       Suite 11050
       1425 New York Avenue, NW
       Washington, D.C., 20530-0001

       RE:     Freedom of Information Act Appeal – FOIPA Request No.: 1345369-000
               Subject - FBI Allele Frequency Database

       Dear OIP Director:

       I write to appeal the denial of my February 18, 2016 FOIA request for information on the
       corrected genotypes used to generate the FBI allele frequency database (No. 1345369-000).
       Your May 17, 2016 letter denying my request states that the requested “material is being
       withheld in its entirety by the FBI pursuant to [Title 5, U.S. Code, Section 552] subsections
       (b)(6) and (b(7)(C) (2006 & Supp. IV (2010)).” The letter further cites 5 U.S.C. § 552(c) for the
       proposition that “three discrete categories of law enforcement and national security records” are
       exempt from FOIA disclosure. I am appealing the denial because the stated subsections are
       inapplicable to this FOIA request. No requested materials contain personal information that
       could “constitute an unwarranted invasion of personal privacy,” nor do any of the records sought
       relate to any ongoing criminal investigation.

       My request seeks no personal information connectible to any individual; I seek only the
       anonymized profiles of genotypes used to correct the inaccuracies of the 1999/2001 genotype set.
       The nature of these anonymized profiles is no different from that of the 1999/2001 data set made
       readily available online by the FBI. By fact of their anonymity, the genotype profiles I seek in
       my request cannot constitute an invasion of personal privacy if disclosed, a fact evidenced by the
       FBI’s regular disclosure of similarly created genotype profiles and further evidenced by
       widespread disclosure of other anonymous genotype profiles by other government agencies. The
       National Institute of Standards and Technology, for example, has published 1,000 additional
       anonymous genotypes similar to those here sought. See,
       http://www.cstl.nist.gov/strbase/BISTpop.htm. Additionally, non-profit and education
       organizations and institutions have published far larger and non-anonymized datasets of
           Case 1:19-cv-01476-DLF Document 1-2 Filed 05/21/19 Page 3 of 3



genotypes with no known negative consequences to any individuals whose genotype profiles
have been included. (See, e.g., http://www.1000genomes.org,
http://evs.gs.washington,edu/EVS/, and http://exax.broadinstitute.org.)

Because this request seeks no personal information or material related to an ongoing criminal
investigation, and because these materials are properly subject to disclosure under FOIA, I
appeal the initial denial of my request and ask that the materials be provided to me in electronic
or paper format within 20 days. I will provide up to $25 in fees for the production of these
materials. Please notify me if production costs will be more than $25. I seek these materials for
personal and not commercial use.

Please send the requested information to:

Edward J. Ungvarsky, Capital Defender
Northern Virginia Capital Defender Office
2300 Clarendon Blvd., Ste. 201-B
Arlington, VA 22201

I can be reached at (703) 875-0103 or at eungvarsky@cdn.idc.virginia.gov with further
questions.

Thank you for your assistance in this matter.

Regards,


Edward. J. Ungvarsky
Capital Defender
